


Exhibit 10.3


PERFORMANCE SHARE AWARD GRANT NOTICE


Notice is hereby given of the following award of Performance Shares (the
“Award”) for shares of the common stock, $0.01 par value per share, of Express
Scripts Holding Company (the “Common Stock”) pursuant to the following terms and
conditions:


•
Grantee:                    ___________



•
Grant Date:                    ___________



•
Target Grant:                ___________



•
Performance Period:            ___________



•
Performance Criteria:            See Schedule 2 to Exhibit A attached hereto



•
Other Provisions: The Award is granted subject to, and in accordance with, the
terms of the Performance Share Award Agreement (the “Award Agreement”) attached
hereto as Exhibit A, including Schedules 1 and 2 thereto, and the Express
Scripts, Inc. 2011 Long-Term Incentive Plan, as amended from time to time (the
“Plan”).



This Award is granted under, and governed by, the terms and conditions of this
Grant Notice, the Plan and the Award Agreement.






EXPRESS SCRIPTS HOLDING COMPANY.
 


By: ___________________________








Attachments:
Exhibit A— Performance Share Award Agreement








--------------------------------------------------------------------------------




EXHIBIT A




PERFORMANCE SHARE AWARD AGREEMENT




Express Scripts Holding Company, a Delaware corporation (the “Company”), has
granted you (the “Grantee”) an award of performance shares (“Performance
Shares”) as set forth on the Performance Share Award Grant Notice (the “Grant
Notice”), subject to the terms, conditions, and adjustments set forth in this
Award Agreement and Schedules 1 and 2 hereto.


The Award is granted pursuant to the Express Scripts, Inc. 2011 Long-Term
Incentive Plan, as amended from time to time (the “Plan”), pursuant to which
Performance Shares, and other awards, may be granted to employees of the Company
or an Affiliate. Except as otherwise specifically set forth herein, all
capitalized terms utilized herein (including on Schedules 1 and 2 hereto) shall
have the respective meanings ascribed to them in the Plan.


The details of your Award are as follows:


l.    Grant of Performance Share Award. Pursuant to action of the Board and/or
the Committee, the Company hereby grants to Grantee an Award of Performance
Shares with the “Target Grant” as set forth on the Grant Notice.


2.    Performance Criteria. After completion of the “Performance Period” as set
forth on the Grant Notice, the number of Performance Shares ultimately earned
under this Award Agreement will be based on the Company’s performance against
certain criteria (the “Performance Criteria”) as set forth on Schedule 2 hereto.


3.    Issuance of Common Stock. Each Performance Share earned under this Award
Agreement shall entitle Grantee to receive one share of Common Stock, subject to
the terms and conditions described herein; except that, fractional shares shall
be rounded down to the nearest whole share (subject to any reductions for tax
withholding or otherwise to the extent permitted under the Plan, this Award
Agreement or any Applicable Employment Agreement (as defined below)). The
Company may, in its sole discretion, deliver such shares of Common Stock (i) by
issuing Grantee a certificate of Common Stock representing the appropriate
number of shares, (ii) through electronic delivery to a brokerage or similar
securities-holding account in the name of Grantee, or (iii) through such other
commercially reasonable means available for the delivery of securities. Except
as provided on Schedule 1 hereto, shares of Common Stock relating to Performance
Shares earned under this Award Agreement shall be delivered within sixty (60)
days following the end of the Performance Period.


4.    Termination and Change in Control Provisions. This Award shall be subject
to the termination and Change in Control provisions as set forth on Schedule 1
hereto.


5.    Incorporation of the Plan by Reference; Conflicting Terms. The Award of
Performance Shares pursuant to this Award Agreement is granted under, and
expressly subject to, the terms and provisions of the Plan, which terms and
provisions are incorporated herein by reference. Grantee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof. In the event of any conflict between the terms of the Plan
and the terms of this Award Agreement, the terms and provisions of the Plan
shall govern.








--------------------------------------------------------------------------------



5.    Non-Transferability of Performance Shares. The Performance Shares may not
be transferred in any manner and any purported transfer or assignment shall be
null and void. Notwithstanding the foregoing, upon the death of Grantee,
Grantee’s Successor shall have the right to receive any shares of Common Stock
that may be deliverable hereunder, provided, that, for such purposes, the terms
of the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Grantee.


6.    Ownership Rights. The Performance Shares do not represent a current
interest in any shares of Common Stock. Grantee shall have no voting or other
ownership rights in the Company arising from the Award of Performance Shares
under this Award Agreement.


7.    Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Should any change be made to the Common Stock by reason of any Fundamental
Change, divestiture, distribution of assets to stockholders (other than ordinary
cash dividends), reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, stock combination or exchange,
rights offering, spin-off or other relevant change, appropriate adjustments
shall be made to the total number and/or class of securities or other property
(including cash) subject to this Award in order to reflect such change and
thereby preclude a dilution or enlargement of benefits hereunder.


8.    Committee Discretion. This Award has been made pursuant to a determination
made by the Board and/or Committee. Notwithstanding anything to the contrary
herein, and subject to the limitations of the Plan, the Committee shall have
plenary authority to: (i) interpret any provision of this Award Agreement or the
Award; (ii) make any determinations necessary or advisable for the
administration of this Award Agreement or the Award; (iii) make adjustments as
it deems appropriate to the aggregate number and type of securities available
under this Award Agreement to appropriately adjust for, and give effect to, any
Fundamental Change, divestiture, distribution of assets to stockholders (other
than ordinary cash dividends), reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, stock
combination or exchange, rights offering, spin-off or other relevant change; and
(iv) otherwise modify or amend any provision hereof, or otherwise with respect
to the Award, in any manner that does not materially and adversely affect any
right granted to Grantee by the express terms hereof, unless required as a
matter of law, subject to the limitations stated in the Plan.


9.    Tax Withholding. The Company shall withhold from Grantee’s compensation
any required taxes, including social security and Medicare taxes, and federal,
state and local income tax, with respect to the income arising from the vesting
or payment in respect of any Performance Shares under this Award Agreement. The
Company shall have the right to require the payment of any such taxes before
delivering any shares of Common Stock upon the vesting of any Performance Share.
Grantee may elect to have any such withholding obligations satisfied by: (i)
delivering cash; (ii) delivering part or all of the withholding payment in
previously owned shares of Common Stock; and/or (iii) irrevocably directing the
Company to reduce the number of shares that would otherwise be issued to Grantee
by that number of whole shares of Common Stock having a fair market value,
determined by the Company, in its sole discretion, equal to the amount of tax
required to be withheld, but not to exceed the Company’s required minimum
statutory withholding. Absent a specific election to the contrary by Grantee,
such withholding obligations shall be satisfied pursuant to the method described
in phrase (iii) of the preceding sentence.


10.    Clawback Policy. If Grantee is or subsequently becomes a Senior Executive
or Chief Accounting Officer of the Company who is subject to the Policy (as
hereinafter defined), this Award shall be subject to the Company’s Clawback and
Recoupment Policy, or any successor policy, as it may be in effect from time to
time, including, without limitation, any changes required to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Policy”), and
Grantee specifically










--------------------------------------------------------------------------------



acknowledges that such Policy shall apply to previously granted awards and that
the Committee shall have discretion regarding application of the Policy to this
Award.


11.    Electronic Delivery. The Company may choose to deliver certain statutory
or regulatory materials relating to the Plan in electronic form, including
without limitation securities law disclosure materials. Without limiting the
foregoing, by accepting this Award, Grantee hereby agrees that the Company may
deliver the Plan prospectus and the Company’s annual report to Grantee in an
electronic format. If at any time Grantee would prefer to receive paper copies
of any document delivered in electronic form, the Company will provide such
paper copies upon written request to the Investor Relations department of the
Company.


12.    No Right to Continued Employment. Nothing in this Award Agreement shall
be deemed to create any limitation or restriction on such rights as the Company
or an Affiliate otherwise would have to terminate the employment of Grantee at
any time for any reason.

13.    Entire Agreement. This Award Agreement, including Schedules 1 and 2
hereto, and the Plan contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations between the parties except to the extent that
the performance criteria and/or forfeiture of this Award of Performance Shares
is specifically addressed by any employment agreement between the Company or an
Affiliate, on the one hand, and Grantee, on the other hand (an “Applicable
Employment Agreement”), in which instance the relevant terms of such Applicable
Employment Agreement shall be incorporated herein and deemed to be a part of
this Award Agreement, and, in the event of any conflict between the terms of
this Award Agreement regarding the vesting of the Performance Shares, and the
terms of an Applicable Employment Agreement (if any), the terms and provisions
of the Applicable Employment Agreement shall govern. In addition, any references
in any such Applicable Employment Agreement to the Express Scripts, Inc. 2000
Long-Term Incentive Plan shall also be deemed to refer to the Plan as
appropriate.
14.    Governing Law. To the extent federal law does not otherwise control, this
Award Agreement shall be governed by the laws of Delaware, without giving effect
to principles of conflicts of laws.


15.    Compliance with Section 409A of the Internal Revenue Code. The Award is
intended to comply with section 409A of the Code to the extent subject thereto,
and shall be interpreted in accordance with section 409A of the Code and
treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Grant Date. Notwithstanding any provision in the Plan, this
Award Agreement or any Applicable Employment Agreement to the contrary, no
payment or distribution under this Award Agreement that constitutes an item of
deferred compensation under section 409A of the Code and becomes payable by
reason of Grantee’s termination of employment or service with the Company shall
be made to Grantee until such termination of employment or service constitutes a
separation from service within the meaning of section 409A of the Code. For
purposes of this Award, each amount to be paid or benefit to be provided shall
be construed as a separate identified payment for purposes of section 409A of
the Code. Notwithstanding any provision in the Plan, this Award Agreement or any
Applicable Employment Agreement to the contrary, and to the extent necessary to
avoid the imposition of taxes under section 409A of the Code, (a) if Grantee is
a specified employee within the meaning of section 409A of the Code, Grantee
shall not be entitled to any payments upon a termination of employment or
service until the earlier of: (i) the expiration of the six (6)-month period
measured from the date of Grantee’s separation from service or (ii) the date of
death; and (b) no Change in Control shall be deemed to have occurred hereunder
unless such Change in Control constitutes a change in control event for purposes
of section 409A of the Code. Upon the expiration of the applicable waiting
period set forth in the preceding sentence, all payments and










--------------------------------------------------------------------------------



benefits deferred pursuant to this Section 15 (whether they would have otherwise
been payable in a single lump sum or in installments in the absence of such
deferral) shall be paid to Grantee in a lump sum as soon as practicable, but in
no event later than sixty (60) calendar days, following such expired period, and
any remaining payments due under this Award will be paid in accordance with the
normal payment dates specified for them herein. Notwithstanding any provision of
the Plan, this Award Agreement or any Applicable Employment Agreement to the
contrary, in no event shall the Company or any Affiliate be liable to Grantee on
account of an Award’s failure to (i) qualify for favorable U.S. or foreign tax
treatment or (ii) avoid adverse tax treatment under U.S. or foreign law,
including, without limitation, section 409A of the Code.










--------------------------------------------------------------------------------





SCHEDULE 1
TERMINATION AND CHANGE IN CONTROL PROVISIONS UNDER THE
PERFORMANCE SHARE AGREEMENT


I.
Termination of Employment



(A)Generally. Except as specifically set forth herein, or in an Applicable
Employment Agreement, this Award Agreement shall terminate and be of no further
force or effect as of the date of the termination of Grantee’s employment by the
Company or any Affiliate.
(B)Death, Disability or Retirement. Subject to the terms of an Applicable
Employment Agreement (if any), in the case of Grantee’s termination of
employment on account of death, Disability or Retirement (as defined below),
Grantee shall vest in a number of Performance Shares to the extent that the
Performance Criteria are ultimately achieved, and any payment shall be pro-rated
for the portion of the Performance Period during which Grantee was employed by
the Company or any Affiliate. As soon as practicable, but in no event later than
sixty (60) days, following the end of the Performance Period, the Company shall
issue and deliver to Grantee the number of shares of Common Stock equal to the
number of vested Performance Shares (subject to any reductions for tax
withholding or otherwise) calculated pursuant to the preceding sentence. For
purposes of this Award Agreement, the term “Retirement” means a termination of
employment after the attainment of age 60 and five (5) years of continuous
service with the Company or any of its Affiliates.


(C)Termination by Grantee or by the Company for Cause. Subject to the terms of
an Applicable Employment Agreement (if any), in the case of Grantee’s
termination of employment by the Grantee for any reason or by the Company or an
Affiliate for Cause, all Performance Shares shall be forfeited without payment
therefor.


(D)Termination by the Company Other than for Cause. Subject to the terms of an
Applicable Employment Agreement (if any), in the case of Grantee’s termination
of employment by the Company or an Affiliate other than for Cause, Grantee shall
vest in a number of Performance Shares equal to the lesser of (i) the number of
Performance Shares to the extent that the Performance Criteria are ultimately
achieved, or (ii) the number of Performance Shares which would have vested and
been paid based on an assumed Performance Period ending as of the most recently
completed fiscal quarter prior to termination, in either case, pro-rated for the
portion of the Performance Period during which Grantee was employed by the
Company or any Affiliate. As soon as practicable, but in no event later than
sixty (60) days, following the end of the Performance Period, the Company shall
issue and deliver to Grantee the number of shares of Common Stock equal to the
number of vested Performance Shares (subject to any reductions for tax
withholding or otherwise) calculated pursuant to the preceding sentence.


II.
Change in Control



(A)    Upon a Change in Control prior to the date on which the Performance
Period ends, the following shall occur:


(i)    if Grantee is employed by the Company or any Affiliate on the date of
such Change in Control, Grantee shall receive in cash the value of one share of
Common Stock on the last trading day before the Change in Control Date
multiplied by the greater of the following: (a) the Target Grant or (b) the
portion of the Performance Shares which would have vested and been paid based on
an assumed Performance Period ending as of the day immediately preceding the
Change in Control Date, in either case without pro-ration. As soon as
practicable, but in no event later than ten (10) days, following










--------------------------------------------------------------------------------



the Change in Control, the Company or its successor shall deliver to Grantee
(or, if applicable, Grantee’s estate) the cash payment as calculated pursuant to
the preceding sentence.


(ii)    if Grantee’s employment had terminated on account of death, Disability
or Retirement prior to the Change in Control, Grantee shall receive in cash the
value of one share of Common Stock on the last trading day before the Change in
Control Date multiplied by the Target Grant, without pro-ration. As soon as
practicable, but in no event later than ten (10) days, following the Change in
Control, the Company or its successor shall deliver to Grantee the cash payment
as calculated pursuant to the preceding sentence.


(iii)    if Grantee’s employment had been terminated by the Company or an
Affiliate other than for Cause prior to the Change in Control, Grantee shall
receive in cash the value of one share of Common Stock on the last trading day
before the Change in Control Date multiplied by the lesser of the following: (a)
the Target Grant or (b) the portion of the Performance Shares which would have
vested and been paid based on an assumed Performance Period ending as of the
most recently completed fiscal quarter prior to termination, in either case
pro-rated for the portion of the Performance Period during which Grantee was
employed by the Company or any Affiliate. As soon as practicable, but in no
event later than ten (10) days, following the Change in Control, the Company
shall deliver to Grantee the cash payment as calculated pursuant to the
preceding sentence.


(B)    Performance Shares Not Assumed. Notwithstanding anything herein to the
contrary and subject to Section 15 of this Award Agreement, the Committee may
provide for such other treatment of the Performance Shares as the Committee may
determine in its sole discretion with respect to any Performance Shares that are
not assumed or are cancelled in connection with a Change in Control.


 












